DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2012/0228682).

    PNG
    media_image1.png
    447
    278
    media_image1.png
    Greyscale

(Claim 14) Yoshida teaches a semiconductor device, comprising:
a substrate (10), having a plurality of fins (13) on a surface of the substrate;
a mask protection layer (18) on the top surface of the plurality of fins; and
a gate structure (16/17) across the plurality of fins on the mask protection layer (18), wherein:
the gate structure (16/17) is located on a portion of a top surface and sidewall surfaces of the plurality of fins (13),
the gate structure (16/17) includes a first region (leg of the T) and a second region (cross bar of the T) on the first region,
an interface plane between the first region and the second region is coplanar with a top surface of the mask protection layer (see fig. 6B),

a size of the first region in an extending direction of the plurality of fins is smaller than a size of the second region in the extending direction of the plurality of fins.
(Claim 15) Yoshida teaches wherein the first region of the gate structure has an inverted trapezoid (fig. 6B via from top surface of #18) in a cross section parallel to the extending direction of the plurality of fins and perpendicular to a surface of the substrate.
(Claim 16) Yoshida teaches wherein the gate structure includes:
a gate dielectric layer (16), and a gate electrode layer (17) on the gate dielectric layer; and
the gate electrode layer (17) is made of one of polysilicon and polycrystalline germanium (paragraph 59.
(Claim 17) Yoshida teaches the device, further comprising:
an isolation structure (11) on the surface of the substrate (10),
wherein the isolation structure covers a portion of sidewalls of the plurality of fins,
a top surface of the isolation structure (11) is lower than the top surface of the plurality of fins (13, fig. 3C), and the gate structure 16/17) is located on a portion of a surface of the isolation structure (11, fig. 7C).
(Claim 18) Yoshida teaches the device, further comprising:
a mask protection layer (18) on the top surface of the plurality of fins (13); and
the mask protection layer (18) is made of one of silicon oxide, silicon nitride, and silicon oxynitride (paragraph 49).
(Claim 19) Yoshida teaches the device, further comprising source(14)-drain(15) doped regions in the plurality of fins (13) on both sides of the gate structure (16/17).
Reasons for Allowance
Applicant’s claims 1 – 13 are allowable, because prior art does not teach:
(Claim 1) a size of the initial first region in an extending direction of the plurality of fins is larger than a size of the initial second region in the extending direction of the plurality of fins; and
performing a first etching process on sidewalls of the initial gate structure to form a gate structure,
wherein the gate structure includes a first region formed by etching the initial first region, and a second region formed by etching the initial second region, and
a size of the first region in the extending direction of the plurality of fins is smaller than a size of the second region in the extending direction of the plurality of fins.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
September 30, 2021